—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J.), rendered March 3, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty resulted in the forfeiture of his right to appellate review of that branch of his omnibus motion which was to dismiss the indictment based upon an alleged *704violation of CPL 30.30 (see, People v O’Brien, 56 NY2d 1009; People v Suarez, 55 NY2d 940). Review of that issue is also precluded by the defendant’s express waiver of his right to appeal which was part of his plea agreement (see, People v Cabrera, 254 AD2d 366; People v Grandberry, 223 AD2d 723).
Upon our review of the appropriate factors (see, People v Taranovich, 37 NY2d 442), we find that the defendant’s constitutional right to a speedy trial was not compromised (see, People v Robinson, 249 AD2d 333; People v Allah, 202 AD2d 599). O’Brien, J. P., Thompson, S. Miller and H. Miller, JJ., concur.